           Case 3:20-cv-09420-AGT Document 6 Filed 01/15/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA


THOMAS C. SANDOVAL, an                       CASE NO.: 3:20-cv-09420-AGT
individual;
                  Plaintiff,                 COMPLAINT
      v.                                     [CLASS ACTION]
COINBASE, INC., a Delaware                   1. VIOLATION OF THE UNFAIR
corporation;                                    COMPETITION LAW
                   Defendant.
                                             (Jury Trial Demanded)




NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff and his counsel
hereby give notice that the above-styled action is voluntarily dismissed, without prejudice
against the Defendant.
                                             Respectfully submitted,




Date: January 15, 2021                       By:              _________
                                             BENJAMIN GUBERNICK (SB# 321883)
                                             Gubernick Law P.L.L.C.
                                             10720 W. Indian School Rd., Suite 19,
                                             PMB 12
                                             Phoenix, AZ 85037
                                             (734) 678-5169
                                             ben@gubernicklaw.com
